TilsoN, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, upon remand to the trial court, have been submitted for decision upon a stipulation to the effect that the marke.t value or price at the time'of exportation of .the involved merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country *484of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, was the invoice price, less insurance, freight to German port, sea freight, and consular fee, as noted on the respective invoices and entry papers, less duties.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the aluminum foil covered by said appeals to be the invoice price, less insurance, freight to German port, sea freight, and consular fee, as noted, and less duties. Judgment will be rendered accordingly.